Citation Nr: 9914366	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-07 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability on a secondary basis.

2.  Entitlement to service connection for headaches on a 
secondary basis.

3.  Entitlement to service connection for labyrinthitis on a 
secondary basis.

4.  Entitlement to a compensable evaluation for hearing loss.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The Board notes that the issue of entitlement to 
service connection for dizziness was addressed in a March 
1998 statement of the case but this issue was not addressed 
in the April 1998 substantive appeal or in any other 
correspondence received from the veteran or his 
representative after the issuance of the statement of the 
case.  Therefore, the Board has concluded that the veteran is 
not currently seeking appellate review with respect to this 
issue.

The Board also notes that in a VA Form 9, dated in January 
1998, the veteran raised the issues of reopening his claims 
for entitlement to service connection for a back disorder and 
a skin disorder (previously denied in a rating decision dated 
in January 1977).  In addition, the veteran raises the issue 
of "entitlement to an earlier effective date of award."  
These issues are not before the Board and are referred to the 
RO for appropriate action.

The issue of entitlement to service connection for headaches 
is addressed in the remand at the end of this action.


FINDINGS OF FACT

1. The veteran's claim for service connection psychiatric 
disability on a secondary basis is not plausible.

2. The veteran's claim for service connection for 
labyrinthitis on a secondary basis is not plausible.

3. All available evidence necessary for an equitable 
disposition of the veteran's claim for a compensable 
evaluation for hearing loss has been obtained.

4. The veteran has level III hearing impairment in each ear.

5.  The claims do not involve a question of medical 
complexity or controversy.


CONCLUSIONS OF LAW

1. The claim for service connection for psychiatric 
disability on a secondary basis is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2. The claim for service connection for labyrinthitis on a 
secondary basis is not well grounded.  38 U.S.C.A. 
§ 5107(a).

3. The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§  4.1, 4.2, 4.85, 4.87, Diagnostic Code 6100 
(1998).

4. An independent medical expert's opinion is not warranted.  
38 U.S.C.A. §§ 5109, 7109 (West 1991); 38 C.F.R. §§ 3.328, 
20.901(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran and his representative contend that service 
connection is warranted for labyrinthitis and psychiatric 
disability because they were caused by service-connected 
hearing disability.  They also contend that another VA 
examination and an an opinion from an independent medical 
expert should be obtained before these claims are decided.

The threshold question is whether the veteran's claims are 
well grounded under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  There must be more than a mere 
allegation; the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There 
can be no valid claim without competent evidence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

The medical evidence of record, including the report of an 
August 1997 VA psychiatric examination of the veteran and the 
report of an August 1997 fee-basis ear, nose and throat 
examination of the veteran, is negative for a diagnosis of 
labyrinthitis or any psychiatric disorder.  The evidence of 
these claimed disabilities is limited to the statements of 
the veteran and his representative; however, lay persons, 
such as the veteran and his representative, are not competent 
to render medical diagnoses.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Since there is no competent 
evidence of either of these claimed disabilities, the claims 
must be denied as not well grounded.  

Since the claims are not well grounded, VA has no duty to 
assist the veteran in the development of either of these 
claims.  See 38 U.S.C.A. § 5107(a); Murphy, at 81-82.  
Moreover, a complex or controversial medical question 
warranting an opinion from an independent medical expert 
clearly has not been presented.  38 U.S.C.A. §§ 5109, 7109; 
38 C.F.R. §§ 3.328. 20.901(d).




II.  Entitlement to a Compensable Rating for Bilateral 
Hearing Loss

As a preliminary matter, the Board finds that the veteran's 
claim for a compensable evaluation for bilateral hearing loss 
is plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a). 

The Board notes that the veteran's most recent VA audiology 
examination was performed in April 1997.  Thereafter, the 
veteran requested that he be scheduled for another VA 
examination, without specifying the nature of the VA 
examination being requested.  It appears that the veteran is 
alleging that August 1997 examinations performed in response 
to service connection claims were inadequate and that his 
request for a new examination relates to his service 
connection claims.  The veteran has not alleged that his 
hearing loss has increased in severity since the April 1997 
VA audiology examination or that additional records pertinent 
to the evaluation of his hearing loss are available.  
Moreover, the Board has found the April 1997 VA audiology 
examination report to be adequate for rating purposes.  
Therefore, the Board is satisfied that all available evidence 
necessary for an equitable disposition of this issue has been 
obtained.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected hearing loss disability.  The Board has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Additionally, 
the Board observes that in a claim involving disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Under the rating schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87 and Codes 6100-6110.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The veteran was granted service connection for bilateral 
hearing loss in a rating decision dated in May 1997.  The 
hearing loss was evaluated as noncompensable under Diagnostic 
Code 6100, effective from May 6, 1996.  The veteran is 
appealing this initial rating.

A July 1996 VA fee-basis examination demonstrated moderate to 
severe sensorineural hearing loss. 

On a VA authorized audiological evaluation in April 1997, 
pure tone thresholds, in decibels, were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT

60
60
65
65
LEFT

60
55
65
65

The average pure tone decibel loss at 1000 through 4000 Hertz 
was 63 decibels in the right ear and 61 decibels in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 90 percent in the right ear and of 86 percent in the left 
ear.  It was concluded that the veteran had moderately severe 
hearing loss in both ears.

The April 1997 audiometric findings reflect a level III 
hearing impairment in each ear.  See 38 C.F.R. § 4.85, Table 
VI (1998).  The mechanical application of the Rating Schedule 
to these findings, i.e., level III hearing in the right ear 
and the left ear, warrants a noncompensable evaluation 
pursuant to Diagnostic Code 6100.

The Board has considered whether this claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  There is no 
evidence that the veteran has required hospitalization for 
his service-connected hearing loss disability.  Moreover, the 
manifestations of this disability are those specifically 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment resulting 
from the disability is to a compensable degree.  Therefore, 
referral of this claim for extra-schedular consideration is 
not in order.   38 C.F.R. § 3.321 (1998).


ORDER

The appeal for entitlement to service connection for 
psychiatric disability on a secondary basis is denied.

The appeal for entitlement to service connection for 
labyrinthitis on a secondary basis is denied.

The appeal for a compensable evaluation for bilateral hearing 
loss is denied.


REMAND

The veteran contends that service connection is warranted for 
headaches because his headaches are due to service-connected 
disability.  

Service connection is in effect for hearing loss and 
tinnitus.  The veteran underwent a VA fee-basis neurological 
evaluation in August 1997.  It was the examiner's impression 
that the veteran was most likely having muscle contraction 
headaches, possibly due to cervical arthritis.  The examiner 
also stated that it was possible that the headaches were 
associated with the stress of being unable to hear people 
speak, but it was just as likely that the headaches were 
ordinary muscle contraction headaches.  It is not clear from 
the examination report whether the examiner reviewed the 
veteran's claims folder before rendering this opinion.  
Moreover, although the examiner essentially indicated that 
the veteran's headaches were possibly related to service-
connected disability, the examiner did not express an opinion 
concerning whether it is at least as likely as not that there 
is an etiological relationship between service-connected 
disability and the headaches.  Therefore, the Board has found 
the opinion to be inadequate for rating purposes.

In light of these circumstances, the claim for service 
connection for headaches is REMANDED to the RO for the 
following actions:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claim.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.  

2.  Then, the RO should forward the 
claims folder to the fee-basis 
physician who performed the August 
1997 neurological examination of the 
veteran.  The physician should be 
requested to review the claims 
folder and provide an opinion, with 
complete rationale, as to whether it 
is at least as likely as not that 
the veteran's headache disability 
was caused or chronically worsened 
by his service-connected hearing 
loss and/or tinnitus.

3.  If the fee-basis neurologist is 
unavailable, the RO should arrange 
for the veteran to be examined by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of any chronic headache 
disability present.  Any indicated 
studies should be performed.  The 
claims folder must be made available 
to the examiner for review.  Based 
upon the examination results and a 
review of the claims folder, the 
examiner should provide an opinion, 
with complete rationale, as to 
whether it is at least as likely as 
not that the veteran's headache 
disability was caused or chronically 
worsened by his service-connected 
hearing loss and/or tinnitus.  

4.  Thereafter, the RO should 
undertake any other indicated 
development and readjudicate the 
veteran's claim for service 
connection for headaches on a 
secondary basis.  If the benefit 
sought on appeal is not granted to 
the veteran's satisfaction or if a 
timely notice of disagreement is 
received with respect to any other 
matter, the RO should issue a 
supplemental statement of the case 
for all issues in appellate status 
and inform the veteran of any issue 
with respect to which further action 
is required to perfect an appeal.  
The veteran and his representative 
should then be provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

